Citation Nr: 0939037	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-21 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic fatigue syndrome.

2.  Entitlement to an initial disability rating greater than 
10 percent for service-connected fibromyalgia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from July 1989 to June 1992.  
Particularly, the Veteran served in the Gulf War Theater from 
October 1990 to March 1991.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran indicated on his July 2006 VA Form 9 that he 
wished to testify at a Board hearing.  A Travel Board hearing 
was scheduled for June 2009 and the Veteran was originally 
provided notice of this hearing in April 2009.  This letter, 
however, was returned as undeliverable and another notice 
letter was sent in May 2009 which was not returned and is 
presumed to have been delivered to the Veteran.  However, the 
Veteran failed to report to the scheduled hearing and failed 
to explain his absence.  Therefore, the Board hearing request 
is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2009).  

The issues of entitlement to service connection for chronic 
fatigue syndrome and entitlement to an initial disability 
rating greater than 10 percent for service-connected 
fibromyalgia are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for fatigue in a July 
2003 rating decision and properly notified the Veteran, who 
did not initiate an appeal of that decision.

2.  The July 2003 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in May 
2005. 

3.  Evidence received since the July 2003 rating decision 
regarding the Veteran's claim for service connection for 
chronic fatigue syndrome is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of July 2003 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

2.  New and material evidence has been received since the 
July 2003 rating decision to reopen a claim for service 
connection for chronic fatigue syndrome.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
  
The Veteran submitted his original claim for service 
connection for fatigue in July 2002.  He was afforded a 
general VA examination in December 2002 and a diagnosis of 
generalized fatigue was made.  The RO denied this initial 
claim in a July 2003 rating decision, finding that the 
Veteran's service treatment records did not show that he had 
a permanent injury or disease that would cause fatigue and 
that the Veteran's complaints of fatigue did not meet the 
requirements of an undiagnosed illness under 38 U.S.C.A. § 
1117(d).  Although the RO provided notice of this denial, the 
Veteran did not initiate an appeal.  Therefore, the RO's 
decision of July 2003 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In May 2005 the Veteran filed a new claim regarding his 
fatigue, this time for service connection for chronic fatigue 
syndrome and fibromyalgia.  The Veteran was afforded another 
VA examination in November 2005 which noted a diagnosis of 
fibromyalgia but also noted that the Veteran did not meet the 
criteria for a diagnosis of chronic fatigue syndrome.  By 
rating decision dated in January 2006 the RO granted service 
connection for fibromyalgia, assigning a 10 percent 
disability rating, and denied service connection for chronic 
fatigue syndrome, finding that the Veteran had failed to 
submit "new and material evidence" with regard to this 
issue.  The Veteran submitted a Notice of Disagreement (NOD) 
in December 2006 and timely perfected an appeal in July 2006.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2003 rating 
decision included a December 2003 VA examination showing an 
impression of generalized fatigue as well as VA outpatient 
treatment records dated from June 1992 through May 1998.  

Since the July 2003 rating decision, the RO obtained an 
additional VA examination in November 2005 and also obtained 
VA outpatient treatment reports dated from July 2003 through 
September 2008.  Also, since the July 2003 rating decision 
the RO has granted service connection for fibromyalgia, based 
in part on the Veteran's complaints of fatigue.    

The Board finds that evidence received since the July 2003 
rating decision is new and material.  Specifically, the 
November 2005 VA examination report showing a diagnosis of 
fibromyalgia which appears to be based in part on the 
Veteran's complaints of fatigue and the January 2006 grant of 
service connection for fibromyalgia, again considering the 
complaint of fatigue, is neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  Assuming 
the credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is 
reopened.  38 U.S.C.A. § 5108.

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for chronic fatigue 
syndrome; to this extent only the appeal is granted.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for chronic 
fatigue syndrome.  After further development, the AMC/RO must 
readjudicate the claim on a de novo basis.

Additional evidence was added to the claims folder subsequent 
to the issuance of a supplemental statement of the case 
(SSOC) in April 2007.  The RO has not had a chance to review 
statements and VA treatment records dated from March 2007 to 
September 2008 and the Veteran has not waived consideration 
of RO review.  Thus, this case must be remanded so that the 
RO may consider the claim in light of the evidence received 
subsequent to the April 2007 supplemental statement of the 
case.  38 C.F.R. § 20.1304(c).

The Veteran's service-connected fibromyalgia is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 8850-5025 which 
provides for a 20 percent disability rating with fibromyalgia 
symptoms that are episodic, with exacerbations often 
precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time and provides a 40 percent disability rating with 
fibromyalgia symptoms that are constant, or nearly so, and 
refractory to therapy.  During the November 2005 VA 
examination the Veteran reported flare-ups which occur three 
to four times per month and usually last approximately two 
days.  However, the November 2005 VA examiner did not comment 
on whether there was subjective evidence that the Veteran's 
fibromyalgia symptoms were present more than one-third of the 
time and did not comment as to whether the Veteran's 
fibromyalgia symptoms are constant, or nearly so, and 
refractory to therapy.  As such, a new VA examination is 
warranted so that such findings can be made.  

Finally, the Board notes that the November 2005 VA examiner 
diagnosed the Veteran with fibromyalgia but noted that the 
Veteran did not meet the requirements for a diagnosis of 
chronic fatigue syndrome.  The diagnostic criteria detailed 
in the examination report, and referred to by the RO in an 
April 2006 statement of the case, equate to at least a 60 
percent disability rating if service connection were granted; 
however, the rating criteria also contemplates assignment of 
lower ratings based on a lesser severity of symptoms.  See 
38 C.F.R. § 4.88b, DC 6354.  

The Veteran claims that he suffers fatigue which he believes 
is related to service.  The RO denied claims of service 
connection for fatigue and service connection for chronic 
fatigue syndrome.  Although the Veteran's claim identifies a 
specific diagnosis, it cannot be a claim limited only to that 
diagnosis, but must be considered a claim for any related 
disability that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; 
the symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim.  VA should consider all possible diagnoses arising 
from similar symptoms.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The symptomatology for fibromyalgia and chronic 
fatigue syndrome are very similar.  As such, on re-
examination the VA examiner should again opine as to whether 
the Veteran meets the requirements for a diagnosis of chronic 
fatigue syndrome or whether the Veteran's fatigue is a 
symptom of his service-connected fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to identify the current 
level of impairment resulting from his 
service-connected fibromyalgia.  The 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  The examination 
should comply with AMIE protocols and 
all residuals should be reported in 
detail. 

Specifically, the examiner should opine 
whether there is subjective evidence that 
the Veteran's fibromyalgia symptoms are 
present more than one-third of the time 
or are constant, or nearly so, and 
refractory to therapy.  

The examiner should also opine as to 
whether the Veteran currently meets the 
requirements for a diagnosis of chronic 
fatigue syndrome or whether the Veteran's 
fatigue is a symptom of his service-
connected fibromyalgia.  

2.	Review the record and ensure that the 
above action has been completed.  When 
the AMC/RO is satisfied that the record 
is complete the claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the AMC/RO 
should furnish the Veteran and his 
representative with an SSOC and allow 
the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


